DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 6/18/21, are acknowledged.
	Claim 7 has been amended.
	Claims 7-9, 22-23, 29-31 are pending.
Claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 7-9 and 22-23 are under examination.

In view of Applicant’s claim amendments, the previous grounds of rejection are withdrawn, however, Applicant’s arguments relevant to the new grounds of rejection will be addressed below..  

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7-9 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The This is a new matter rejection.
 The specification and the claims as originally filed do not provide support for the invention as now claimed, specifically:
A system comprising a Jurkat effector cell “engineered to overexpress and display on its surface an immune checkpoint receptor (ICR) selected from the group consisting of PD-1, CTLA-4, TIGIT, and LAG-3”.
Applicant indicates that support for the new limitations can be found on page 2, page 23, and page 33.
A review of the specification fails to reveal support for the new limitations.
At page 2 the specification in the background section discusses the drawbacks of traditional methods (i.e. prior art methods) of measuring antibodies against immunoblockade receptors.  The specification teaches that cell-based assays have been developed to measure IL-2 production in Jurkat cells over expressing immune checkpoint receptors, however, such assays require a minimum of two days after antibody stimulation to perform and that convenient methods for measuring effectiveness of antibodies against immune checkpoint receptors are needed. This is clearly a discussion of the prior art assays and not a disclosure of the system of the present claims. On page 23, the specification discloses that the system comprises an engineered effector cell such as Jurkat cell displaying an immune checkpoint receptor and comprising a reporter construct.  On page 33, the specification discloses that the engineered effector cells can comprise an “engineered receptor” or an “engineered reporter construct”.  However, the specification does not disclose that the “engineered receptor” is an immune checkpoint receptor selected from the group consisting of PD-1, CTLA-4, TIGIT, and LAG-3.  The specification also does not disclose that the cell is engineered to “overexpress” a checkpoint inhibitor, as recited in the present claims. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 7-9 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreno et al., 2008, in view of Derdak et al., 2006 (of record), and Gong et al., 2008.
Carreno et al. teach a system for evaluating T cell stimulation comprising beads coated with anti-CD3 and B7.2 (CD86), said beads being a type of “artificial antigen presenting cell (aAPC)”.  Carreno et al. teach combining said beads with Jurkat T cells engineered to overexpress CTLA-4 (see page 1353 and Fig. 1 in particular). Carreno et al. teach that said CTLA-4 complexes with said B7.2 to decrease IL-2 production (see Fig. 1, in particular).  Carreno et al. teach the system further comprises blocking CTLA-4 antibodies (i.e. a blocking agent that inhibits interaction between CTLA-4 and CD86, see Figure 4, in particular). Carreno et al. teach measuring IL-2 after a 48 hour incubation (see page 1353, in particular).
Carreno et al. do not teach Jurkat cells comprising a bioluminescent reporter under control of an IL-2 promoter or an aAPC comprising a cell.
Derdak et al. teach a system for evaluating T cell responses to artificial antigen presenting cells displaying on their surface anti-CD3 and B7, and further comprising Jurkat T cells comprising a luciferase reporter protein under control of an IL-2 promoter (see pages 13144 and 13146, in particular).  Derdak teach that luciferase can be detected in samples after 5 hours (see 13149, in particular).  
Gong et al. teach that aAPC encompass both cell based and acellular technologies, but that bead based systems have some drawbacks including high cost of the beads (see page 52, in particular).  Gong et al. teach a cell-based aAPC that is advantageous compared to beads, wherein said cell displays on its surface anti-CD3 and B7-2/CD86 (see page 52, in particular.)
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the luciferase IL-2 reporter of KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claims 7-9 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110008777, in view of Derdak et al., 2006 (of record),  Pfistershammer et al., 2006, (of record) and Kim et al., 2004.
The ‘777 publication teach a system for evaluating PD-1 activity comprising  Jurkat T cells (i.e. a TCR expressing cell) that expresses PD-1, and an activation stimulus comprising a TCR ligand, such as anti-CD3 and  a PD-1 agonist, such as anti-PD-1, PD-L1, or PD-L2 (see pages 1, 3, 5, 10-11).  The ‘777 publication teaches that the T cells may express native or recombinant PD-1 and may be prepared for example by transfection with a nucleic acid encoding PD-1 (i.e. engineered to “overexpress” PD-1, see page 11, in particular). The ‘777 publication teaches that PD-1 activity is measured by determining gene or protein expression of IL-2 (see page 1, 3, 5, and 10-11, in particular). The ‘777 publication teaches that the agonists/ligands may be coated on a support or expressed at the surface of a cell, for example (i.e. in the form of an “artificial antigen presenting cell, see page 11, in particular).  The ‘777 publication teaches that the system can be used to determine whether a test compound inhibits PD-1 activity (i.e. a system comprising a putative “blocking agent”, see page 5, in particular). The ‘777 publication teaches expression may be determined by detection of 
The ‘777 publication does not explicitly teach a bioluminescent reporter under control of an IL-2 promoter or a cell based aAPC.
Derdak et al. teach a system for evaluating T cell responses to artificial antigen presenting cells comprising Jurkat T cells comprising a luciferase reporter protein under control of an IL-2 promoter (see pages 13144 and 13146, in particular).  Derdak teach that luciferase can be detected in samples after 5 hours (see 13149, in particular).  
Pfistershammer et al. teach a system comprising engineered T cells stimulators comprising a cell displaying anti-CD3 and PD-L2, that are combined with a T cell  (which express TCR) for use in T cell activation assay (see page 1 and 8, in particular). Pfistershammer et al. teach that interaction of the PD-L2 with PD-1 on T cells inhibits proliferation and IL-2 production by the T cells in the activation assays (see page 4-5 and Fig3 and 6).  Pfistershammer et al. teach including a blocking anti-PD-1 antibody (i.e. a blocking agent) into the assay system, which reverts the inhibitory effect mediated by PD-L2/PD-1 interaction, and increases T cell proliferation (see page 5 and Fig. 7).  
Kim et al. teach that aAPC are comprised of both cell based and acellular systems.  Kim et al. teach that cell based aAPC can be advantageous as compared to beads since beads are limited by their mechanical rigidity, while cell based systems allow lateral movement of ligands (see page 406 and 408, in particular). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the luciferase IL-2 reporter of Derdak et al., in the assay system of the ‘777 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so to provide a more convenient means of measuring T cell activation, and as a matter of convenience.  For example, Derdak et al. teach that luciferase could be detected after a 5 hour incubation, and would provide a faster readout. It would also be obvious to employ the artificial antigen presenting cells of Pfistershammer as the activation stimulus in the system of KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
	Applicant’s arguments filed 6/18/21 have been fully considered, but they are not persuasive.
	Applicant argues that on page 11 the ‘777 publication teaches an embodiment wherein a PD-1 agonist/ligand is expressed at the surface of a cell, but does not teach anti-CD3 in an aAPC. Applicant argues that the ‘777 publication teaches antibodies immobilized on a solid support, and that all of the examples in the ‘777 publication use beads for T cell activation and not cells.
References may be relied upon for all that they suggest to the ordinary artisan. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pfistershammer teach cell based aAPC and the ordinary artisan would be motivated to use said cell based aAPc in place of beads, and to use a cell as the type of solid support, in the assay system of the ‘777 publication, for the reasons set forth above.  

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to \ whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644